Citation Nr: 0834633	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a dental disability, 
for compensation or VA outpatient dental treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to July 1946 and from September 1950 to September 
1951.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

It is not shown that the veteran has a dental disability for 
which compensation is payable; he failed to apply for dental 
treatment benefits by December 31, 1954; and there is no 
indication of a current dental disability that is a residual 
of combat wounds or other trauma in service.


CONCLUSION OF LAW

Service connection for a dental disability, for compensation 
or VA outpatient dental treatment purposes is not warranted.  
38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed the veteran of disability rating and effective 
date criteria.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
December 2006.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150, 17.161.  

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  

Considering the evidence in light of the above, the Board 
finds that the veteran does not have a compensable dental 
disability.  Notably, he has not submitted any competent 
(medical) evidence showing that he suffers from any of the 
disabilities included under 38 C.F.R. § 4.150.  On December 
2006 VA examination, the examiner noted that the veteran 
presented with "ill-fitting upper and lower acrylic 
partials," and opined that he "would benefit from full 
mouth extractions and upper and lower dentures."  As such, 
there is no evidence of irreplaceable missing teeth.  As 
noted above, replaceable missing teeth may be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381.  

Based upon the foregoing, the Board concludes that there is 
no basis under the law for the award of service-connected VA 
disability compensation for the veteran's current dental 
condition.  He is not eligible for VA compensation as his 
current dental condition does not fall under the categories 
of compensable dental conditions set forth in 38 C.F.R. 
§ 4.150.

Likewise, the Board finds that there is no basis for the 
grant of service connection for a dental condition for VA 
outpatient dental treatment purposes.  The regulations 
provide classes of eligibility for VA outpatient dental 
treatment, defining the circumstances under which treatment 
may be authorized.  38 C.F.R. § 17.161.  The veteran has not 
met the requirements for eligibility for outpatient treatment 
as outlined in any of the one classes.  

Significantly, a February 1948 rating decision granted the 
veteran service connection for outpatient treatment purposes 
only for teeth numbered 1, 4, 7, 8, 9, 14, 15, 16, 21, 29, 
and 31.

VA regulations in effect in 1946, at the time of the 
veteran's discharge from his first period of service, 
considered Class II beneficiaries as, "Those having service-
connected non-compensable or non-pensionable dental or oral 
disabilities."  38 C.F.R. § 17.123 (1946).  Class II 
beneficiaries were entitled to any treatment indicated as 
necessary for the correction of wartime or peacetime service-
connected dental disabilities.  38 C.F.R. § 17.129 (1946).  
At that time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions without any time limits for applying for such 
treatment.

In December 1955, the pertinent regulation was amended to 
require that a veteran seeking Class II eligibility had to 
apply for treatment "within one year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  This restricted Class II 
treatment to a one-time completion basis and required that 
the application for treatment be made within one year of 
release from service; these provisions are contained in the 
current law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and 
(C); 38 C.F.R. § 17.161.  

However, in December 1955, 38 C.F.R. § 17.123(b) was amended 
to provide that a veteran seeking Class II eligibility had to 
apply for treatment "within 1 year after discharge or 
release, or by December 31, 1954."  38 C.F.R. § 17.123(b) 
(1956); 20 Fed. Reg. 9505 (1955).  At that time, the 
authority for 38 C.F.R. § 17.123 was Veterans Regulations No. 
7(A), Exec. Order No. 6233, a very general provision 
entitled, "eligibility for medical care."  It authorized 
the VA administrator (now the Secretary), "in his 
discretion," to furnish medical care to veterans, including 
"dental services."  Id.  Therefore, although a veteran was 
not required by statute to apply for outpatient dental 
treatment by December1954, he was required to do so by 
regulation in 38 C.F.R. § 17.123; see also Woodson v. Brown, 
8 Vet. App. 352, 355-56 (1995).  [The Board notes that 
38 C.F.R. § 17.123 was renumbered as 38 C.F.R. § 17.161 in 
1996.  See 61 Fed. Reg. 21,965 (1996).]

The veteran, in the instant case, applied for VA dental 
benefits in March 2006.  To be eligible for current dental 
treatment, he was required to apply by December 31, 1954.  
Since he has not submitted any evidence to establish that he 
applied for outpatient dental treatment by December 31, 1954, 
he cannot possibly meet the requirements of 38 C.F.R. 
§ 17.123(b) as they existed in 1955 or under current law, and 
is no longer eligible for VA outpatient dental treatment.  
See Woodson, supra.  [Notably, as indicated by the record, 
after the February 1948 rating decision awarded the veteran 
service connection for outpatient treatment purposes only for 
teeth numbered 1, 4, 7, 8, 9, 14, 15, 16, 21, 29, and 31, he 
received treatment in May and June 1949.]

Finally, veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds 
or other service trauma are eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. 
§ 17.161(c).  The significance of a finding a dental 
condition is due to trauma in service is that a veteran will 
be eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  For the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997).  

The regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  Accordingly, "service trauma" does not 
include the veteran's contention that he had an endodontic 
procedure in December 1945 that was performed in the field 
with inadequate equipment.  The veteran's service treatment 
records are silent for any treatment necessitated by in-
service combat wounds or other dental trauma.  Accordingly, 
service connection for a dental disability on the basis that 
such is due to dental trauma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a dental condition, for compensation 
purposes and for VA outpatient dental treatment purposes is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


